Citation Nr: 0805160	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected Type II Diabetes 
Mellitus.  

2.  Entitlement to a disability rating higher than 20 percent 
for the Type II Diabetes Mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In a September 2007 statement, the veteran requested an "in-
person" hearing.  His statement was interpreted as a request 
for a Central Office hearing in Washington, DC before a 
Member of the Board (Veterans Law Judge).  A Central Office 
hearing was scheduled for February 27, 2008, and a letter was 
sent to the veteran in December 2007 advising him of the 
hearing date, time, etc.  Subsequently, in a January 2008 
statement, he clarified that he instead wants a hearing at 
the RO before a Veterans Law Judge.  This type of hearing is 
often referred to as a Travel Board hearing.  Consequently, a 
Travel Board hearing in St. Petersburg, Florida, must be 
rescheduled in lieu of the Central Office hearing before 
deciding his appeal.  38 C.F.R. §§ 20.700, 20.702, 20.704, 
20.705 (2007).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his hearing.  Put a copy of this 
letter in his claims file.  If he fails 
to report for his hearing or changes his 
mind and elects not to have a hearing, 
also document this in his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



